MARY'S OPINION HEADING                                           




NO. 12-02-00235-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§
	APPEAL FROM THE 


THE STATE OF TEXAS FOR THE BEST
INTEREST AND PROTECTION OF§
	COUNTY COURT AT LAW OF
M.B.V.


§
	CHEROKEE COUNTY, TEXAS




PER CURIAM
 This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  Appellant
perfected his appeal on August 14, 2002.  Thereafter, the reporter's record was filed on November 6,
2002, making Appellant's brief was due on or before November 26, 2002.  When Appellant failed
to file his brief within the required time, this court notified him on December 10, 2002 that the brief
was past due, and warned that if no motion for extension of time explaining the delay were received
by December 20, 2002, the appeal would be dismissed for want of prosecution under Tex. R. App.
P. 42.3(b).  
	As of December 31, 2002, Appellant has neither tendered his brief nor otherwise responded
to this court's notice.  Accordingly, Appellant's appeal is dismissed for want of prosecution pursuant
to Tex. R. App. P. 38.8(a)(1) and 42.3.(b).
Opinion delivered December 31, in the Year of our Lord 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.

(DO NOT PUBLISH)